Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-22-2008

In Re: Paul Andrew M
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4443




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Paul Andrew M " (2008). 2008 Decisions. Paper 62.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/62


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-47                                                         NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 08-4443
                                       ___________

                         IN RE: PAUL ANDREW MITCHELL,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                         (Related to D.C. Civil No. 08-cv-04083)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  December 4, 2008

                 Before: BARRY, AMBRO and SMITH, Circuit Judges


                          (Opinion filed on December 22, 2008)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Paul Andrew Mitchell filed this pro se mandamus petition pursuant to 28 U.S.C.

§ 1651 seeking an order that the District Court immediately rule upon his motion to

intervene in a lawsuit brought to enjoin then-Senator Barack Obama from running for

President of the United States. For the reason that follows, we will deny the petition.

       On September 18, 2008, Mitchell filed an “Application for Leave to Intervene and
for a Writ in the Nature of a Prohibition” in the aforementioned lawsuit. The District

Court dismissed the amended complaint in that case on October 27, 2008, for lack of

subject matter jurisdiction and for failure to state a claim upon which relief could be

granted pursuant to subsections (b)(1) and (6), respectively, of Rule 12 of the Federal

Rules of Civil Procedure. In a separate order entered on the same day, the District Court

dismissed as moot all pending motions in the case. Mitchell filed his petition for a writ of

mandamus with this Court on November 6, 2008.

       As the District Court has already done what Mitchell seeks to have this Court order

it to do – rule on his motion to intervene – Mitchell’s petition is moot. See In re Surrick,

338 F.3d 224, 229-30 (3d Cir. 2003) (discussing constitutional and prudential dimensions

of mootness and noting that “the central question of all mootness problems is whether

changes in circumstances that prevailed at the beginning of the litigation have forestalled

any occasion for meaningful relief.”). Accordingly, we will deny his petition for a writ of

mandamus.




                                           2